Order filed July 7, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00426-CV
                                   ____________

   IN RE IBH INVESTMENTS LLC AND SHARON LESHIKAR, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 15-DCV-221958

                            ABATEMENT ORDER

      On May 11, 2015, relators IBH Investments LLC and Sharon Leshikar filed
a petition for writ of mandamus in this court. On June 26, 2015, relators notified
this court that the parties had reached an agreement to settle the underlying suit,
and that the real party in interest does not intend to file a response to the petition
for writ of mandamus. Accordingly, we issue the following order.

      The original proceeding is abated, treated as a closed case, and removed
from this court’s active docket until September 7, 2015. The original proceeding
will be reinstated on this court’s active docket at that time, or at such time as either
party files a motion to dismiss the original proceeding or supplements the
mandamus record to include the trial court’s order dismissing the underlying suit.



                                   PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.